Case 7:18-mj-02375 Docurnent 1 Filed in TXSD on 11/17/18 Pa mm

 

 

 

 

Ao 91 <Rev s/oi) cn'mi'iiai complain am D'Sgl°¥ OF TEXas
United States District Court l NOV 17 2913
SOUTHER.N ' DISTRICT OF TEXAS
McALLEN DIvISIoN Mmy. Clerk
uNiTED sTATEs on AMERicA ' '
v_ CR|M|NAL CO|V|PLA|NT
Andrew Gonzales-Macias Jr. PR/NchAL Case Number:
YOB: 1977

united states M-18- 33 75~|

(Name and Address ofDef`endant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief On or about _NmembeLliM in __Star:r___ County, in

the Southern District of Texas defendants(s) did,
(Track Statulory Language of Otense)

knowing or in reckless disregard of the fact thatJose Antonio Hernandez-Mora|es and Estanis|ao A|ejandro
Aguilar-Silva, both citizens and nationals of Mexico, with two (2) other undocumented aliens, for a total of four
(4),' who had entered the United States in violation of Iaw, did knowineg transport, or move or attempted to
transport said aliens in furtherance of such violation of law within the United States, that is, from a location
near Rio Grande City, Texas to the point of arrest near Rio Grande City, Texas,

in violation of'l"itle 8 United States Code, Section(s) 1324(a)('l)(A)(ii) FELONY
l further state that l am a(n) U.S. Senior Border PatrolAgent and that this complaint is based on the
following facts: .~

 

On November 15,20l8, a Border Patrol camera operator observed several suspected undocumented aliens load up in a
Sports Utility Vehicle (SUV) in Rio Grande City, Texas. The neighborhood where this occurred is highly notorious'for
alien and narcotics smugglingl The camera operator informed agents in the area.

Mobile agents responded and observed a dark in color SUV leaving the area. The agent followed the SUV to a
convenience store and conducted a vehicle stop. The driver of` the SUV, later identified as Andrew Gonzales-Macias Jr,
a United States Citizcn, exited his vehicle and approached the agent. The agent asked Gonzales who else was in the
truck, to which Gonzales answered his wife and ‘there are mojaditos’ (undocumented aliens).

SEE ATTACHED

Continued on the attached sheet and made a part ofthis complaint'. -Yes |::] No

Submitted by reliable electronic means, sworn to and attested

to telephonically per Fed. R. Cr. P. 4.1, and probable cause
/s/ Jon M. Chan

 

 

 

 

found on:
_ Signature of Complainant
Jon M. Chan Senior Patrol Agent
Sworn to before me 1 ~ Printed Name of Comp|alnant
November17, 2018 2233 p-m at McAllen, Texas
Date City and State

 

 

Peter E. Ormsby , U. S. Magistrate Judge %`&E' /M/`/\JS,

Name and Title of Judlcial Offlcer ' Signature of Judicial Officer

 

Case 7:18-mj-02375 Document 1 Filed in TXSD on 11/17/18 Page 2 of 2

UN|TED STATES D|STR|CT COURT

SOUTHERN D|STR|CT OF TEXAS
.lVchLLEN, TEXAS

ATTACHMENT TO CR|M|NAL CON|PLAlNT:

1v1-182375-1v1
RE: Andrew Gonzales-Macias Jr.

CONTlNUAT|ON:

Agents conducted an immigration inspection on the passengers A total of four subjects were discovered
inside the vehicle. An immigration inspection revealed they were all illegally present in the United States.

Gonzales and the four undocumented aliens were transported to the Rio Grande City Border Patrol Station for
processing

Principal

Andrew Gonzales-Macias .lr was read his l\/liranda Rights. He understood his rights and provided a sworn
statement

Gonzales Stated he was driving the black Tahoe that belongs to his ex-wif`e and went to pick up four illegal
aliens. He was going to get paid $250 (USD) for each person and was given directions on where to pick them
up.' Gonzales was going to take them to an El Tigre convenience store located just north of the Rio Grande
City, Port of Entry. When he picked them up, he saw a Border Patrol unit in the area and knew he was seen.
Gonzales stated he drove oft` a distance and then stopped and instructed the aliens to get out because Border
Patrol saw. According to Gonzales, the aliens pleaded ~ no please and didn’t get off, so he drove off again and
stopped at a store. Gonzales parked, exited his vehicle, and approached the Border Patrol Agent that pulled
up behind him. Gonzales told the Border Agent that he had four illegals in the vehicle.

Material Witnesses

Jose Antonio Hernandez-Morales and _Estanislao Alejandro Aguilar-Silva were read their l\/liranda Rights.
They understood and both provided a sworn statement

Hernandez, a citizen of` Mexico, stated he was traveling to Atlanta, Georgia. Hernandez made the smuggling
arrangements for $7,000 (USD) and already paid $1,000 (USD). He took a bus to the border town of
Camargo, Mexico. l-lernandez was taken to the Rio Grande.River where two rafters ferried him and three \
other persons across the Rio Grande River into the United States. At`terwards, the two rafters pointed towards
the direction they needed to walk and told them a black Tahoe would be there. When they arrived, they saw
the black Tahoe and they boarded Aft`er they drove oft`, the driver saw Border Patrol and told them to duck
down. ~

Aguilar, a citizen of` Mexico, stated he took a bus to Reynosa, Tamaulipas, Mexico on November 12, 2018.
Upon arrival, a man approached him and asked if he need help crossing into the United States. Augilar made
the smuggling arrangements with this person. Augilar was taken to a house where he stayed several days
until crossing into the United States. The total cost for the smuggling arrangements came to $7, 000 (USD_),
$l, 000 (USD) oi` which he has already paid Augilar stated he crossed with four other companions and two-
ral’ters. At’ter reaching the United States river bank, the ratters told them to run through a trail that would take
them to a black car that would be waiting. Augil ar and the others got to a road and a minute later a black
truck arrived They thought it was the truck and ran to board it. At tirst, the vehicle doors were locked and it
drove off a short distance. They followed and the second time the doors were unlocked and they all boarded

Bet`ore being arrested, the driver only told them to duck down
l

Page 2

 

